DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 6, 2021 has been entered.
Applicants' arguments, filed August 6, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 97-98, 101, 103-105, 111, and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018) in view of Thompson (U.S. 2015/0314471). 
Koop teaches mixtures of penflufen and copper compounds for use as a wood preservative [0035]. The combination of penflufen and copper compounds is taught to exhibit synergy [0034-0035]. Copper compounds include copper carbonate and copper oxide [0035],[0175]. The examples demonstrate a ratio of copper oxide:penflufen of 1:1 to 8:2 (i.e. 4:1)[0175]. Koop teaches the synergism was determined according to the Gleophyllum trabeum [0175] and the wood was pine [0184]. Koop teaches the compositions may take the form of emulsions, solutions, and very fine encapsulations in polymeric substances [0029]. Water-based wood preservatives may be employed [0030],[0153],[0158] as well as organic solvents and mixtures with water [0030]. Dispersants may be lignosulfite waste liquors [0030].
Koop does not teach the form of the copper carbonate. 
Thompson teaches a wood preservative composition comprising a micronized copper compound [0040] and an active agent such as penflufen [0024]. The composition is taught to contain be basic copper carbonate as the micronized copper compound [0073]. Water is used as the solvent and dispersants are included to prevent agglomeration [0072-0073]. The dispersants include lignosulfate dispersant and polycarboxylate dispersant [0073]. Thompson teaches that micronized generally means of size between 0.001 and 25 microns [0041].
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Koop to choose micronized basic copper carbonate as the copper compound and water as a carrier (or a diluting agent) and include dispersants to prevent particle agglomeration. Further, it would have been prima facie obvious to use a species of pine wood and a known wood destroying organism such as Gleophyllum trabeum. 

Claims 97-98, 101, 103-105, 111-127 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018) in . 
The combination of Koop and Thompson is discussed above, but does not teach specific dispersants. 
Lo teaches that suitable dispersants for a pesticide composition include sodium lignosulfonates and sodium naphthalene sulfonate formaldehyde condensates [1012], [1027]. The pesticide composition may include copper and may take the form of microencapsulations [1011] [1021]. The capsules may range in size from 100nm-900 microns in diameter [1066]. 
It would have been prima facie obvious to one of ordinary skill in the art making the formulation of Koop and Thompson to use the dispersant taught by Lo to disperse the fine particles. Further, it would have been prima facie obvious to use fine particles in the size range taught by Lo. Regarding the recited particle size ranges, overlapping ranges are prima facie obvious absent evidence of unexpectedness or criticality. MPEP 716.02(d). Regarding claims 104, 105 and 121, there is no evidence of record that the composition rendered obvious by the prior art is instable or susceptible to degradation. Thus, one of skill in the art formulating the composition of the prior art would have a general expectation of stability and minimal degradation. Examiner notes that Applicants statement that “[c]ompositions comprising micronized particles frequently suffer from aggregation or other morphological instability” ([0007] of instant spec) does not imply that the active agent is susceptible to degradation or that the particle size is prone to change. 

Obviousness Remarks
Applicants previously argued that a prima facie case of obviousness has not been demonstrated because the Office has not provided evidence of why one of ordinary skill in the art would select water as the carrier and include a micronized copper compound with penflufen, let alone the unexpected results achieved by independent claim 97. 
Examiner disagreed. A prima facie case of obviousness has been established. Combining prior art methods to yield predictable results is an exemplary rationale for establishing a prima facie case of obviousness established by KSR Int'l Co. v. Teleflex Inc.,  USPQ2d 1385, 1395-97 (2007). Here, the predictable result is the preservation of wood, which is taught by both Koop and Thompson. Thus, the burden of Examiner is met. It is the burden of Applicants to establish an unexpected result which is commensurate in scope with the instant claims to overcome the prima facie case of obviousness. MPEP 716.02(d).  Applicants have not met their burden because the instant claims are not commensurate in scope with the unexpected results presented by Applicants for the reasons detailed herein. 

Applicants previously argued that Examiner used improper hindsight in constructing the prima facie case of obviousness. 
Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that based on the 37 CFR 1.132 declaration of Jun Zhang, Applicants have presented unexpected results that overcome the obviousness rejection. The declaration provides Tables 1 and 2 which compare penflufen concentration over time in a suspension prepared from micronized basic copper carbonate and micronized penflufen to a solution comprising copper monoethanolamine complex and emulsified penflufen. Applicants submit that because they have discovered the suspensions tested result in better penflufen stability than the solutions tested, the rejection should be withdrawn.   
Examiner disagrees. To overcome a prima facie case of obviousness, such as that presented above, by demonstrating unexpected results, Applicants have the burden of demonstrating the result is commensurate in scope with the claims (MPEP 716.02(d)) Here, the test data is limited an aqueous dispersion of micronized penflufen, but the instant claims do not limit the amount of aqueous carrier and thus permit a concentrate (claim 98). Thus the instant claims permit an amount of water which is less than that required to form an aqueous dispersion or suspension. Further, Applicants provide no argument or data that all dispersants will behave similarly to the single dispersant tested (BYK-LP N 22540 polymeric dispersant).  Accordingly, the claims remain rejected as failing to be commensurate in scope with the unexpected results. 

Applicant currently assert that the results provided in the previous responses are 
Examiner disagrees. As discussed above, a prima facie case of obviousness exists over the pending claims. The unexpected results appear to be limited to dispersions using a specific dispersant, but the rejected claims do not require the composition to be in the form of a dispersion or provide evidence that all dispersants would behave similarly. Accordingly, Applicants argument regarding claim 97 and claims dependent therefrom is unpersuasive. The obviousness rejection is maintained.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 97-98, 101, 103-105, 111-127 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 174-179 and 184-187 of U.S. Patent Application No. 15/933,047; and over claims 1-27 of U.S. Patent Application No. 16/322,060; and claims 1, 2, 4-9,11-17 of U.S. Patent Application No. 16/789,154 each taken in view of Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art would have found it prima facie obvious to combine a copper compound and penflufen with an expectation of synergy. 


Double Patenting Remarks
Applicants argue that because application 15/933,047 has a later effective filing date than the instant application, where the instant application is otherwise in condition for allowance, the provisional double patenting rejection of the ‘047 application should be withdrawn. 
Examiner disagrees. Since the present claims are not otherwise allowable, Applicants argument is unpersuasive. Accordingly, the rejection is maintained. 

Applicants argue that because the claims of 15/322,060 recite an amine-copper complex and the instant claims recite micronized basic copper carbonate, the instant claims are patentably distinct from the ‘060 claims.
Examiner disagrees. The ‘060 may be made using basic copper carbonate 


Conclusion
No claims are currently allowed. 


Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612